Case 8:19-cv-01647-JLS-KES Document 11-1 Filed 09/19/19 Page 1 of 2 Page ID #:77




   1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
         A Limited Liability Partnership
   2     Including Professional Corporations
     GREGORY F. HURLEY, Cal. Bar No. 126791
   3 ghurley@sheppardmullin.com
     BRADLEY J. LEIMKUHLER, Cal. Bar No. 261024
   4 bleimkuhler@sheppardmullin.com
     650 Town Center Drive, 10th Floor
   5 Costa Mesa, California 92626-1993
     Telephone: 714.513.5100
   6 Facsimile: 714.513.5130
   7 Attorneys for Defendant,
     GREATCOLLECTIONS.COM, LLC
   8
   9                           UNITED STATES DISTRICT COURT
  10              CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
  11
  12 ABELARDO MARTINEZ, JR., an                  Case No. 8:19-cv-01647-JLS-KES
     individual,
  13                                             DECLARATION OF GREGORY F.
                   Plaintiff,                    HURLEY IN SUPPORT OF
  14                                             RESPONSE TO ORDER TO SHOW
            v.                                   CAUSE RE: REMAND
  15
     GREATCOLLECTIONS.COM, LLC.,
  16 a California limited liability company;
     and DOES 1-10, inclusive,
  17
                   Defendants.
  18
                                                 Action Filed: July 26, 2019
  19                                             Removed:      August 26, 2019
                                                 Trial Date:   None Set
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                  Case No. 8:19-cv-01647-JLS-KES
       SMRH:4812-7218-7556.1                   HURLEY DECL. ISO RESPONSE TO OSC RE: REMAND
Case 8:19-cv-01647-JLS-KES Document 11-1 Filed 09/19/19 Page 2 of 2 Page ID #:78




   1                           DECLARATION OF GREGORY F. HURLEY
   2                     I, Gregory F. Hurley, declare as follows:
   3                     1.    I am an attorney duly admitted to practice before this Court. I
   4 am a partner with Sheppard, Mullin, Richter & Hampton LLP, attorneys of record
   5 for Defendant, GREATCOLLECTIONS.COM, LLC (“Defendant”). If called as a
   6 witness, I could and would competently testify to all facts within my personal
   7 knowledge except where stated upon information and belief. This declaration is
   8 submitted in support of Defendant's Response to Order to Show Cause re: Remand.
   9                     2.    Attached to this Declaration as Exhibit A is a true and correct
  10 copy of Plaintiff Abelardo Martinez’s trial brief dated November 12, 2018, in the
  11 matter of Martinez v. San Diego County Credit Union, Superior Court of California
  12 for the County of San Diego Case No. 37-2017-00024673-CU-CR-NC.
  13                     3.    Attached to this Declaration as Exhibit B is a true and correct
  14 copy of the Court order dated November 19, 2018, granting motion for nonsuit in
  15 the matter of Martinez v. San Diego County Credit Union, Superior Court of
  16 California for the County of San Diego Case No. 37-2017-00024673-CU-CR-NC.
  17                     4.    Attached to this Declaration as Exhibit C is a true and correct
  18 copy of an order dated June 14, 2011 in the lawsuit entitled Jackson v. Little Caesar
  19 Pizza et al., Case No. 2:11-cv-03643 (C.D. Cal. 2011).
  20                     I declare under penalty of perjury under the laws of the United States of
  21 America that the foregoing is true and correct.
  22                     Executed on this 19th day of September, 2019, at Costa Mesa,
  23 California.
  24
  25                                                   /s/ Gregory F. Hurley
                                                       Gregory F. Hurley
  26
  27
  28

                                                     -2-                Case No. 8:19-cv-01647-JLS-KES
       SMRH:4812-7218-7556.1                         HURLEY DECL. ISO RESPONSE TO OSC RE: REMAND
